             Case 5:19-cv-02902-VKD Document 22 Filed 12/11/19 Page 1 of 1



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                                  SAN JOSE DIVISION
 8   STRIKE 3 HOLDINGS, LLC,                           Case Number: 5:19-cv-02902-VKD
 9                         Plaintiff,                  Honorable Virginia K. DeMarchi
10   vs.                                               [PROPOSED] ORDER ON PLAINTIFF’S
11                                                     THIRD EX-PARTE APPLICATION FOR
     JOHN DOE subscriber assigned IP address           EXTENSION OF TIME WITHIN WHICH
     24.130.71.181,
12                                                     TO EFFECTUATE SERVICE ON JOHN
                           Defendant.                  DOE DEFENDANT AND FOR
13                                                     CONTINUANCE OF THE INITIAL CASE
                                                       MANAGEMENT CONFERENCE
14
                                                       Re: Dkt. No. 21
15

16         THIS CAUSE came before the Court upon Plaintiff’s third ex-parte application for an
17 Order extending the time within which to effectuate service on John Doe Defendant and

18 continuance of the Initial Case Management Conference currently scheduled for January 21,

19 2020, and the Court, finding good cause, does hereby order as follows:

20         ORDER: Plaintiff’s application is granted. Plaintiff shall have until January 24, 2020 to
21 effectuate service of a summons and Amended Complaint on Defendant and the Initial Case

22 Management Conference scheduled for January 21, 2020 is continued to February 25, 2020 at

23 1:30 p.m.

24                          11th day of _______________________,
           SO ORDERED this ______           December             2019.
25
                                                By:_______________________________
26
                                                United States Magistrate Judge
27                                              Honorable Virginia K. DeMarchi

28                                                 1

     [Proposed] Order on Plaintiff’s Third Ex-Parte Application for Extension to Effectuate Service
                    and Continuance of the Initial Case Management Conference
                                     Case No. 5:19-cv-02902-VKD
